OFFICIAL NOTICE FROM COURT OF CRIMINAL APPJEAfcSLQF TEXAS .




              PENALTY WAyfSp                                        .7870 W
              PRIVATE USE ffijCy Jk>                             02 ivr-
                                                                 0001401623 AUG 07. 2015
8/3/2015
ENDERLIN, EUGENE DALE JR*\TrMt3o.#1,1^973-A                                WR-82,683-02
On this day, the supplemental clerk'S'.ce^ord.vin jje'sponse to the order issued by this
Court, has been received and pre^ente'drtatfte/e'ourt.
                                  -*******                             Abe| Acosta] C|erk

                             _EUGENE DALE ENDERLIN JR.
                                                TDC# 1490997


                                                                 P:
                                                                         Rrs